Citation Nr: 1812181	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  12-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to January 21, 2016, and as 70 percent disabling from January 21, 2016, through November 20, 2016.

2.  Entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the left wrist.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and ganglion cyst of the left wrist. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to November 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD), evaluated at 30 percent disabling, and for a ganglion cyst of the left wrist, evaluated as noncompensable.   The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO. 

The Veteran filed a notice of disagreement in February 2012.  The RO sent the Veteran a statement of the case in September 2012.  The Veteran filed his VA Form 9 in October 2012.  The RO issued a supplemental statement of the case in October 2013. 

By a September 2012 rating decision, the RO increased the disability rating for the service-connected ganglion cyst of the left wrist from noncompensable to 10 percent disabling, effective from November 16, 2011.  In an October 2013 rating decision, the RO increased the disability rating for the service-connected PTSD from 30 percent to 50 percent disabling, effective from November 16, 2011.

In January 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In July 2016, the Board denied entitlement to a rating in excess of 50 percent for PTSD prior to January 21, 2016, and granted entitlement to a rating of 70 percent, but no higher, for PTSD on and after January 21, 2016.  The Veteran appealed the denial of a rating in excess of 50 percent prior to January 21, 2016, and a rating in excess of 70 percent on and after that date, to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 Memorandum Decision, the Court vacated that portion of the appeal that denied a rating in excess of 50 percent prior to January 21, 2016, and a rating in excess of 70 percent on and after that date, and remanded the claim to the Board for adjudication consistent with the terms of the Memorandum Decision.  The case has been returned to the Board for adjudication.

In a January 2017 rating decision, the RO granted entitlement to a 100 percent rating for the Veteran's acquired psychiatric disability effective November 21, 2016.  

The July 2016 rating decision also remanded the issue of entitlement to a higher initial rating for a ganglion cyst of the left wrist for additional development.  That issue has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  From November 16, 2011, through July 30, 2015, the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not in total occupational and social impairment.  

2.  On and after July 31, 2015, the Veteran's PTSD manifested in total occupational and social impairment.

3.  The Veteran's left wrist ganglion cyst is not manifested by ankylosis or neurologic deficit.

4.  Prior to November 11, 2016, the evidence does not reflect that the Veteran's service-connected PTSD and left wrist ganglion cyst disabilities prevented him from securing and following substantially gainful employment.

5.  On and after November 11, 2016, the evidence does not reflect that the Veteran's service-connected left wrist ganglion cyst disability prevented him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From November 16, 2011, through July 30, 2015, the criteria for the assignment of a disability rating of 70 percent, but no higher, for PTSD were met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  On and after July 31, 2015, the criteria for the assignment of a disability rating of 100 percent for PTSD were met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a rating in excess of 10 percent for a ganglion cyst of the left wrist have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215,  4.118, Diagnostic Code 7819 (2017).

4.  Prior to July 31, 2015, the criteria for entitlement to a total disability rating based on unemployability due to service-connected PTSD and left wrist ganglion cyst have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2017).

5.  On and after July 31, 2015, the criteria for entitlement to a total disability rating based on unemployability due to service-connected left wrist ganglion cyst have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in April 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In the case at hand, the Board has attributed all signs and symptoms of psychiatric disability to the Veteran's service-connected psychiatric disability.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's disability symptoms increased sometime prior to the date of the evidence noting pertinent findings.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

I.  PTSD

The Veteran has claimed entitlement to a higher initial rating for PTSD.  This disability was evaluated as 50 percent disabling prior to January 21, 2016, and as 70 percent disabling from January 21, 2016, through November 20, 2016.  This rating had been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.
	
PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

As noted above, this appeal has been returned to the Board for readjudication consistent with the terms of the September 2017 Memorandum Decision.  

Prior to the appeals period, the Veteran was arrested for domestic violence when he accidentally punched his wife when she was attempting to wake him up from nightmares.  A November 2010 service treatment record notes that the Veteran has not punched his wife in his sleep since when they started sleeping separately.  

A March 2012 VA medical record notes that the Veteran reported having homicidal ideation all of the time if someone makes him angry, but stated he was "not going out on a murder spree."  Another March 2012 record notes that the Veteran reported that he is having impulsive thoughts and road rage.  An April 2012 VA medical record notes that the Veteran is not an imminent danger to himself or others.  

An August 2012 evaluation record from a VA clinical neuropsychologist notes that the Veteran was working as a long distance truck driver.  He reported having been in several fights with people on the job and has gotten into yelling matches with his boss.  He described memory losses on the job, including having his fleet manager call him up to yell at him after he forgot to take a load to Chicago and arriving a day late.  He reported that he frequently forgets to check the map to see if his truck is allowed on a particular road, to inspect the truck before he leaves, and to complete necessary paperwork.  He endorsed significant PTSD symptoms, including anger and irritability and an atypical presentation of depression marked by significant irritability and low frustration tolerance.  He denied any current suicidal or homicidal ideation.  At the time of the evaluation, he was not involved in any psychotherapy.  

In his October 2012 substantive appeal, the Veteran stated that he would like to find a job where he is not around people consistently because he cannot be around large crowds.  He reported having periods where acts out situations that he encountered while in service and starts yelling.  He reported having angry outbursts.  He stated that "he knows he loves his wife and daughters but does not feel it."  The Veteran reports feeling no regrets for his bad actions.  He reports that the medications he was prescribed do not help.   The Veteran reported that one medication does calm him down and relax but reports they are unavailable at VA or his medical providers will not prescribe them to him.  

At his April 2013 VA examination, he had to be pressed to admit to his aggression, stating he was in a physical fight last month.  A few days earlier, he had been briefly handcuffed after a verbal altercation with a police officer who had pulled him over.  He admitted to homicidal fantasies with no intent.  A May 2012 mental health treatment record noted that he received inpatient treatment after physically assaulting his wife in late 2011.  He reported that he cannot sleep, becomes nervous and anxious, and has nightmares.  He reported that his dreams are becoming worse.  The mental status examination noted anxiety, suspiciousness, chronic sleep impairment, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  

The Board finds that a 70 percent rating is warranted from the beginning of the appeals period (from November 16, 2011).  This rating is warranted based on the presence of symptoms that are enumerated in the 70 percent rating criteria as well as symptoms that are not enumerated in the rating criteria but are of similar severity, frequency, and duration to those that are listed in the 70 percent criteria.  The Board finds that these symptoms cause deficiencies in most areas.    

As described above, an April 2013 record reflects that the Veteran has admitted to homicidal fantasies without intent.  While this symptom does not rise to the level of the 100 percent criterion of "persistent danger of hurting self or others," it is of similar severity, frequency, and duration to the 70 percent criterion of suicidal ideation.  A July 2015 record also notes that the Veteran reported the 70 percent criterion of suicidal ideation.  

The Memorandum Decision notes that the evidence reflects that, while he was continually able to maintain employment (prior to his termination in November 2016), the Veteran had increased absenteeism and was assigned different duties and had poor social interactions at work.  These features are evidence of social and occupational impairment, which is a feature of the Veteran's current 50 percent rating.  These symptoms alone do not justify the assignment of a rating in excess of 50 percent.  However, an August 2012 VA medical opinion notes that the Veteran has been in several fights with people on the job and has had yelling matches with his boss.  This last symptom is consistent with the 70 percent criterion of "impaired impulse control (such as unprovoked irritability with periods of violence)," which is consistent with a 70 percent rating.  

Likewise, the Veteran's relationship with his wife and his daughters reflects that his PTSD has resulted in impaired impulse control.  While multiple of the domestic violence incidents that are reported by the Veteran's wife occurred prior to the appeals period, and while there are indications of record that the Veteran's in-service psychiatric hospitalization may have been of some benefit to him, the post-service evidence does not justify a finding that the Veteran's impulse control has improved to the point that it is no longer considered to be impaired.  

The Board further finds that, resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for PTSD are demonstrated to have been satisfied as of the January 2016 hearing testimony, examination report, and buddy statements from his relatives.  

January 2016 statements from family members describe the Veteran as getting hateful with people who are close to him when he feels like he is under stress.  He becomes withdrawn much of the time, and he gets nervous in crowds and when traffic has slowed to a crawl.  Once, when they were stuck in traffic together, he hyperventilated to the point that he could no longer drive, even with his service dog.  His temper has become much worse, and he does not care at whom he directs it.  It was noted that he works nights so he does not have to deal with people.  

In her January 2016 letter, the Veteran's wife describes the Veteran's temper, noting that he would anger easily.  When he could not find things, he would get angry and throw things around the house, and she would have to leave until he calmed down.  She described how she would have to walk on eggshells around him to try and keep him from becoming angry.  She described these symptoms as being present during his service, in September 2009.  She described things as starting to look up after their second daughter was born and he was diagnosed with PTSD.  Even though he started taking medication, he has panic attacks around fireworks and the noise from crop dusters.  She has to be careful when approaching him and has to watch their daughters closely when he goes to sleep for fear he might accidentally hit them.  She noted that they cannot have date nights or go to the store because he gets stressed out.  The Board finds that these symptoms reflect at least the 70 percent criteria of impaired impulse control and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  While the Veteran's wife has indicated that the Veteran's symptoms started to be better-controlled when he started taking medication, the record does not indicate that they were improved enough to make the above symptoms vanish.  The Board will therefore conclude that these symptoms were present throughout the appeals period.

During the January 2016 Board Hearing, the Veteran reported a worsening of his PTSD symptoms. Veteran reports experiencing suicidal thoughts on a daily basis, and that he has a plan on how he would kill himself.  The Veteran reports that he has obsessive rituals that interfere with his day to day activities.  Specifically, he will walk the perimeter of his property every time he leaves or comes home.  Veteran also reports that on a constant basis other people have trouble understanding what he is saying.  The Veteran reports having panic attacks for which he takes Xanax three times a day and also take Prozac.  He reports that when he does not take his medication or when he takes it and is around a large number of people or gets startled he has a panic attack.  The Veteran reports experiencing depression on a daily basis.  He reports that when he feels depression he does not want to do anything and feels unmotivated.  The Veteran also reports getting irritated easily on a daily basis.   The Veteran reports that he experiences "spatial disorientation" causing him to get lost easily.  With respect to personal appearance and hygiene the Veteran reports that while he brushes his teeth every day, he doesn't shave and goes four or five days without taking a shower.  The Veteran initially reports he tries to ignore stress but when he is required to act under stress he gets angry and starts yelling. 

The Veteran reports that maintaining effective relationships is challenging and that he does not have any friends.  He tries to avoid people.  He reports that his relationship with his wife is challenging.  The Veteran reports that he works in dispatch and has difficulty communicating with drivers.  He reported that he sometimes hears things that are not there, such as voices.  He reported that he often zones out thinking about things that he had to do when he was in Iraq, and his wife will be unable to get his attention.  He reported that he often has thoughts about hurting other people.  He reported that he forgets people's names, including his wife, his daughters, and his coworkers.  He also reported that he forgets where he put things and then gets angry because he cannot remember where things are.  He reported that he has accidentally hit his wife on several occasions when she has tried to wake him up.  He reported that he has a service dog who is helping him out.  Veteran reports he can only work at night because he cannot handle being around other people.  He testified that he was taken out from driving a truck and put in dispatch because his employer did not want him to get into a wreck or cause injuries to any other vehicles.  He described instances of reckless driving or trying to push other vehicles off the road when they angered him.  In his current position Veteran has never been written up, but he has gotten talked to and been given verbal warnings for his behavior.  He testified that he and his wife get along pretty well most of the time.  He reported that he does things at home with his family, but he does not go out and socialize outside of the home with them.  He also testified that he has visualizations and hallucinations having to do with some of the missions he was involved in when he was in Iraq.

A January 21, 2016 PTSD disability questionnaire (DBQ) completed by Licensed Social Worker, S.B. indicates that the Veteran showed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The report indicates that the Veteran reports agoraphobia; he does not like to leave the house or be in crowds.  

The Veteran reports working as a truck driver and dispatcher since separation.  The DBQ indicates that the Veteran's PTSD symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short term and long term memory, intermittently illogical, obscure or irrelevant speech, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals that interfere with routine activities, impaired impulse control, persistent delusions and hallucinations, grossly inappropriate behavior, neglect of personal appearance and hygiene, and frequent disorientation to time or place.  

The January 2016 DBQ shows that the Veteran also reported horrible nightmares, constant panic attacks, flashbacks, crying, and black outs.  He reported that he has lost eight friends to suicide in one year.  The Veteran reported that his anger is getting worse.  He stated that, when he and his wife argue, he sometimes threatens to kill her.  He also reported that he has hit his daughter twice.  The Veteran reported that he has a service dog, which has greatly helped.  

A November 11, 2016, termination report reflects that the Veteran was fired from his job because he "failed to perform his job duties in an effective manner, resulting in the loss of work and a significant amount of revenue for the company."  

In particular, the Board finds that the Veteran's threats to kill his wife while arguing and his having hit his young daughter on multiple occasions render him a persistent danger to his family.  The January 2016 DBQ form notes the 100 percent criteria of persistent delusions or hallucinations (which the Veteran described at his Board hearing), grossly inappropriate behavior, and disorientation to time and place.  The increase in the type and severity of the Veteran's symptoms versus those in the past justifies finding that the criteria for a 100 percent rating have now been met.  

While the Board cannot pinpoint an exact date on which the Veteran's PTSD began to more closely approximate the 100 percent criteria, it will resolve reasonable doubt in the Veteran's favor and assign the rating effective July 31, 2015, which is the date on which the Veteran began psychiatric treatment with the licensed clinical social worker who authored the January 2016 DBQ form.

In short, the Board finds that entitlement to a rating of 70 percent, but no higher, for PTSD is warranted from December 16, 2011, through July 30, 2015, and that a rating of 100 percent is warranted for PTSD on and after July 31, 2015.  

II.  Ganglion Cyst of the Left Wrist

The Veteran has claimed entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the left wrist.  This rating has been assigned under Diagnostic Code 7819-5215.  Diagnostic Code 7819 applies to benign skin neoplasms and directs that the disability at issue be rated based on limitation of function.  Diagnostic Code 5215 assigns a maximum 10 percent rating for limitation of motion of the wrist.  Without ankylosis, a rating in excess of 10 percent under Diagnostic Code 5214 is not warranted.  

On remand, the Veteran underwent a sensory examination to determine whether a separate rating may be assigned based on neurologic deficits.  The resulting December 2016 VA examination report reflects that the nerves in the Veteran's left upper extremity were normal.  Therefore, the Veteran is being compensated for all manifestations of his left wrist ganglion cyst, and entitlement to a separate compensable rating for neurologic deficits in the left upper extremity is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to an increased rating for the Veteran's service-connected ganglion cyst of the left wrist is not established.

III.  TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case at hand has arisen from the claims of entitlement to increased ratings for PTSD and a ganglion cyst of the left wrist.  Therefore, those are the only disabilities that may be considered for purposes of determining entitlement to a TDIU pursuant to Rice.

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 (2017).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Prior to July 31, 2015, the Veteran's combined disability rating was 80 percent, with a 70 percent rating for his PTSD alone.  38 C.F.R. § 4.25.  Because this satisfies the schedular criteria, the Board will consider whether the Veteran was, in fact, unable to follow a substantially gainful occupation due to his service-connected PTSD and ganglion cyst of the left wrist.  

The Veteran was employed full time as a truck driver throughout this appeals period until November 2016.  The fact that the Veteran was employed does not preclude him from establishing entitlement to a TDIU if his employment was not considered to be substantially gainful.  

Marginal employment is not substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. §§ 4.16 (a).

In the case at hand, the Veteran has not claimed that his employment was marginal, and he has not demonstrated that his earnings from this employment were below the poverty threshold for one person at any point prior to his termination.  Therefore, the Board finds that entitlement to a TDIU was not warranted prior to November 16, 2016.  

On and after that date, the Board may only consider whether the Veteran's left wrist ganglion cyst, evaluated as 10 percent disabling, warrants the assignment of a TDIU for purposes of determining whether the Veteran is entitled to special monthly compensation.  The Board notes that the Veteran has not alleged individual unemployability due solely to this disability.  The evidence does not reflect that the Veteran is unable to follow a substantially gainful occupation due solely to this disability.  Therefore, entitlement to a TDIU must be denied.


ORDER

From December 16, 2011, through July 30, 2015, entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.
	
On and after July 31, 2015, entitlement to an initial rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the left wrist is denied.

Entitlement to a TDIU is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


